Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "strong" in claim 6 is a relative term which renders the claim indefinite. The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Different people have different interpretations about “strong”.
Regarding claim 9, it is not clear that the at least one component amount is about 1% by weight to about 6% by weight of the cement slurry or else. The Examiner treats the claim as the content of the at least one component is about 1% to about 6% by weight of the cement slurry.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)1- 4, and 8 - 9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20170066959 (US’959).
Regarding claims 1- 4 and 8 - 9, US’959 discloses increasing hydraulic fracturing efficiencies in subterranean formations, for example, unconventional rock reservoirs by using a composition ([0004]. Unconventional hydrocarbon reservoirs are reservoirs with trapped hydrocarbons (for example, oil, natural gas, or combinations of them) in which the hydrocarbon mobility is limited ([0003]). The composition can include an oxidizer. The oxidizer can include hydrogen peroxide or inorganic peroxides. A catalyst can also be added to the composition. The catalyst can be a metal catalyst. the composition can be encapsulated ([0007]). The cementing fluids or slurries used during cementing operations of a well ([0144]). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 935 U.S.C. 103 as obvious over US20170066959 (US’959).
Regarding claim 9, US’959 discloses increasing hydraulic fracturing efficiencies in subterranean formations, for example, unconventional rock reservoirs by using a composition ([0004]. Unconventional hydrocarbon reservoirs are reservoirs with trapped hydrocarbons (for example, oil, natural gas, or combinations of them) in which the hydrocarbon mobility is limited ([0003]). The composition can include an oxidizer. The oxidizer can include hydrogen peroxide or inorganic peroxides. A catalyst can also be added to the composition. The catalyst can be a metal catalyst. the composition can be encapsulated ([0007]). The cementing fluids or slurries used during cementing operations of a well ([0144]). US’959 discloses combining the composition with cementing fluid ([0021]).
US’959 discloses that the necessary concentration of the oxidizer in the composition can be determined based on the oxidizer selected, the on the amount of fluid downhole at the time of placing the composition into the subterranean formation, as well as the amount and type of kerogen in the subterranean formation. Other factors that are relevant for determining the concentration of oxidizer required include the amount of pyrite or other iron sulfides in the subterranean formation as well as the amount of friction reducer, viscosifier or other organic component in the treatment fluid ([0068]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the necessary concentration of the oxidizer based the on the amount of fluid downhole at the time of placing the composition into the subterranean formation by routine experimentation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 4 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170066959 (US’959) as applied to claim 1 above, and further in view of JP2005131470A(JP’470).
Regarding claims 4 - 5 and 7, US’959 discloses that the composition can include an oxidizer. The oxidizer can include hydrogen peroxide or inorganic peroxides. A catalyst can also be added to the composition. The catalyst can be a metal catalyst. the composition can be encapsulated ([0007]). The cementing fluids or slurries used during cementing operations of a well ([0144]).
But it is silent about the specific catalyst as applicant set forth in the claims.
JP’470 discloses a metal fine particle support that supports metal nanoparticles such as gold dispersed and stabilized on a support, and that can be suitably applied as a catalyst for various reactions, and that can easily separate and recover the catalyst after the reaction ([0007], [008]; [0011]; [0017] and [0018])).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the claimed catalyst in the composition of US’959, motivated by the fact that JP’470 discloses a metal fine particle support that supports metal nanoparticles such as gold dispersed and stabilized on a support, and that can be suitably applied as a catalyst for various reactions, and that can easily separate and recover the catalyst after the reaction ([0007], [008]; [0011]; [0017] and [0018])).
Regarding claim 6, US’959 discloses that the composition, or a mixture including the same, can include any suitable amount of any suitable material used in a downhole fluid. For example, the composition or a mixture including the same can include water, saline, aqueous base, acid ([0117]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731